The findings in action No. 1, so far as they are supported by the evidence, do not sustain the conclusion of law that plaintiff therein is entitled to a *Page 499 
judgment of separation against the defendant. It follows that in action No. 2 defendant was not justified in abandoning plaintiff and that plaintiff is entitled to a judgment of separation and separate maintenance against the defendant (New York Const. art. VI, § 8).
In action No. 1, the judgment should be reversed and the complaint dismissed, with costs in all courts.
In action No. 2, judgment of separation and separate maintenance and support ordered in favor of the plaintiff, with leave to apply without notice to the Special Term for directions for the support of the plaintiff.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgments accordingly.